     Case 2:19-cv-02282-KJM-EFB Document 15 Filed 06/04/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TORIANO GERMAINE SMITH,                           No. 2:19-cv-2282-KJM-EFB P
12                       Petitioner,
13           v.                                         ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTION AND
15    REHABILITATION,
16                       Respondent.
17

18          Petitioner, a state prisoner proceeding without counsel, has filed an application for a writ

19   of habeas corpus under 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

20   Judge as provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On March 25, 2020, the magistrate judge filed findings and recommendation, which were

22   served on all parties and which contained notice to all parties that any objections to the findings

23   and recommendations were to be filed within fourteen days. Neither party has filed objections to

24   the findings and recommendations.

25          The court presumes that any findings of fact are correct. See Orand v. United States,

26   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

27   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

28   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court
                                                        1
     Case 2:19-cv-02282-KJM-EFB Document 15 Filed 06/04/20 Page 2 of 2

 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3            Accordingly, IT IS HEREBY ORDERED that:
 4            1. The findings and recommendations filed March 25, 2020, are adopted in full;
 5            2. This action is dismissed. Fed. R. Civ. P. 41(b); Rule 12, Rules Governing § 2254
 6   Cases;
 7            3. The Clerk is directed to close the case; and
 8            4. The court declines to issue a certificate of appealability.
 9   DATED: June 3, 2020.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
